We live in a globalized world that is moving towards 
multipolarity in an age characterized by the threat to 
the survival of the human species. The United States 
Government and NATO will not be able to reverse that 
trend with a new world division through the force of 
arms. However, there is a serious risk that in trying to 
do so, they render the world ungovernable.

The huge nuclear and conventional arsenals 
that have been built up, the imposed annual military 
expenditure that amounts to $1.75 trillion and the 
increase in military budgets to 2 per cent of the gross 
domestic product required of all States members of 
NATO will not help to address or to resolve issues such 
as poverty, hunger, epidemics or waves of migration or 
to overcome the global economic, environmental. food, 
energy and water crises.

As has already been demonstrated, wherever the 
so-called unconventional warfare described in the 2010 
United States Special Forces Army Training Circular 
18-01 and the innovations of the 2010 United States 
Quadrennial Defense Review are practised, chaos 
ensues through the destabilization or destruction 
of States, the proliferation of violent and extremist 
groups and the tearing apart of nations, cultures and 
religions, thereby seriously jeopardizing regional and 
international peace and security. It is necessary to 
condemn the militarization of cyberspace and the illegal 
and covert interference in the information systems 
of some countries in order to use them in aggressive 
actions against third countries to stir up conflict, as 
well as global espionage on Governments and entire 
societies.

The extraterritorial application of United States 
laws to the detriment of other sovereign nations is 
becoming increasingly aggressive and encourages 
the use of unilateral sanctions, in particular financial 
sanctions, as a tool of foreign policy. The use of its 
courts of justice to impose multimillion-dollar fines, 
including on its allies, under decisions that violate 
international law, has become a means of punishment 
and threat and a way to spuriously obtain financial 
resources. Governments, by failing to defend their own 
sovereignty and to apply their own laws so as to protect 
the standards of the international financial system and 

the legitimate interests of their nations and those of their 
companies and citizens, are creating the conditions 
necessary for the proliferation of such practices, which 
jeopardize the independence of all States and the rule 
of international law.

Media empires, increasingly linked to the 
hegemonic goals of the Western Powers, continue their 
misinformation campaigns, shamelessly and cynically 
manipulate facts and create public opinion matrices 
that promote aggression. We need another international 
order, where there is no room for the philosophy of war 
and the plundering of natural resources.

The foreign intervention in Syria must stop. It is 
inconceivable that Western Powers encourage, finance 
and arm terrorist groups to set them against a State, 
while trying to combat their crimes in another State, as 
is now happening in Iraq. The United States Government 
violates international law when it launches, in contempt 
of the United Nations, unilateral bombings without 
respect for sovereign borders or States under the guise 
of dubious coalitions.

The attempt to deploy NATO up to Russia’s borders 
will have serious consequences for international peace 
and security and for the stability of Europe. The 
sanctions against Russia are immoral and unjust. The 
strategic American deployment in the Asia-Pacific 
region will create dangers for the sovereignty of all 
nations in the area.

Israel’s crimes against the Palestinian people, 
most recently in the Gaza Strip, should not remain 
unpunished under the protection of a veto in the 
Security Council. Palestine should already be a State 
Member of the United Nations, established within the 
1967 borders, with East Jerusalem as its capital.

The General Assembly must exercise the 
prerogatives conferred on it by the Charter of the 
United Nations in the current dangerous and unstable 
international situation, which is full of threats and 
challenges. The Security Council should be rebuilt 
on the basis of democracy, transparency and the fair 
representation of the countries of the South, which are 
discriminated against, as permanent and non-permanent 
members. It should be built on credibility and strict 
observance of the Charter, without double standards, 
obscure procedures or the anachronistic veto. The 
Organization needs profound reform and the defence 
of its principles. The Secretary-General should be the 
defender and guarantor of international peace.

The 1.2 billion people who live in extreme poverty, 
the 842 million people who suffer chronic hunger, 
the 774 million illiterate adults and the 57 million 
uneducated children affirm that the Millennium 
Development Goals — which are questionable from 
a methodological point of view — were a mirage. 
There has been and still is a lack of political will in 
the Governments of industrialized States, where 
blindness and ineffective selfishness prevail. Insatiable 
transnational businesses increasingly focus on the 
ownership of huge resources. The unequal distribution 
of wealth is increasingly ruthless.

It is necessary, inevitably, to establish a new 
international economic order. In these circumstances, 
the discussions on the post-2015 development agenda 
give us little reason to hope. However, we must try 
to reach agreement, as that is the most urgent task. It 
must be the result of an inclusive intergovernmental 
negotiation. The resulting document should not be the 
interpretation of a few parties to the consensus, but 
rather of the consensus itself.

It is urgent to make sub-Saharan Africa a priority. 
It is essential to confront jointly and decisively, with 
sufficient and genuine cooperation, the Ebola epidemic 
that is affecting some countries of the continent. Cuba 
has decided to maintain its medical cooperation in the 
32 African countries where more than 4,000 specialists 
are working and is willing to extend its cooperation, 
under the auspices of the World Health Organization 
(WHO), to other, most affected countries, as has been 
reported. Our doctors and paramedics will do so 
completely voluntarily.

We call on the international community, particularly 
industrialized countries with substantial means, to 
forcefully respond to the call of the United Nations 
and WHO to supply financial, health and scientific 
resources right away in order to eradicate the scourge 
and prevent it from claiming more lives. The necessary 
resources should also be contributed to support the 
African Union’s Agenda 2063, which sets forth the road 
map for the development of the region.

In the past five decades, 325,000 Cuban health 
workers have assisted 158 nations of the South, including 
39 African countries, where 76,000 have worked. Also, 
38,000 physicians were trained free of charge in 121 
countries; of those, 3,392 were in 45 African nations. 
If Cuba, small and subject to a blockade, has been able 
to do that, how much more could have been done for 

Africa with the cooperation of all, especially of the 
richest States?

At the second Summit of the Community of 
Latin American and Caribbean States (CELAC), in 
Havana, we agreed on what is needed to achieve the 
goal of making societies more just and inclusive. It 
is indispensable that there be a better distribution of 
wealth and income, the eradication of illiteracy, quality 
education for all, real food security, health systems 
with universal coverage, and the fulfilment of other 
human rights.

The solemn Proclamation of Latin America and 
the Caribbean as a zone of peace, signed by the Heads 
of State and Government, enshrines respect for the 
principles and norms of international law, the promotion 
of a culture of peace, nuclear disarmament and general 
and complete disarmament, and the inalienable right of 
every State to choose its political, economic and social 
system. We also undertook to make Latin America 
and the Caribbean a region free from colonialism and 
expressed support for the inalienable right of the people 
of Puerto Rico to self-determination and independence.

The Havana summit recognized that the current 
economic, financial and environmental crises have 
delivered particularly harsh blows to small island 
developing States, including the nations of the 
Caribbean. Their efforts to improve the welfare of 
their populations should not be punished by calling 
them middle-income countries through schematic 
calculations of per capita income, without taking into 
account their specificities and vulnerabilities.

In CELAC, the region of Latin America and the 
Caribbean has found a native and legitimate space 
to forge from its rich diversity the essential unity to 
fulfil the dreams of our heroes, achieve the complete 
independence of “Our America” and make a substantial 
contribution to creating balance in the world. In that 
effort, there have been significant developments — the 
meeting between the Union of South American Nations 
and Brazil, the Russian Federation, India, China and 
South Africa (BRICS); the meeting between the 
leaders of China and the countries of Latin America 
and the Caribbean; and the establishment of the China-
CELAC Forum in Brasilia in July, as had been agreed 
in Havana. We welcome the Fortaleza Declaration, 
also adopted in July in Brazil, at the sixth summit of 
the BRICS countries — whose economies account for 
25 per cent of world gross domestic product and almost 
40 per cent of the population of the planet — as well 
as the setting up of a development bank and a foreign 
exchange reserves common fund, which are important 
for the countries of the South and for the construction 
of a new international financial architecture.

We express our solidarity with the Bolivarian 
and Chavista revolution, which, under the leadership 
of President Nicolas Maduro, is battling to fend off 
destabilizing actions and foreign interference. We 
support the worthy fight being waged by Argentina 
against speculative capital funds, and we oppose the 
interventionist decisions of the United States courts 
that are violating international law. In addition, we 
reiterate our strong support for the legitimate rights 
of Argentina with respect to the Malvinas Islands. We 
also reiterate our unwavering support for the fight that 
Ecuador is leading against the ecological pillaging 
and damage caused by the activities of transnational 
companies.

On the eve of the International Decade for People 
of African Descent (2015-2024), we would recall that 
this year we celebrate the 210th anniversary of the 
independence of Haiti, whose anti-slavery and pro-
independence revolution was the precursor of liberation 
movements in Latin America and the Caribbean. Haiti 
deserves special contributions for its reconstruction 
and development, under the sovereign leadership of its 
Government, in which we encourage the international 
community to participate. We support the claim of the 
Caribbean to receive reparations from the colonial 
Powers for the horrors of slavery.

The State Department has again put Cuba on 
its unilateral and arbitrary list of State sponsors of 
international terrorism. Its real purpose is to increase 
scrutiny of our international financial transactions 
worldwide and justify the policy of blockade. During 
the current Administration, there has been a tightening 
of the extraterritorial dimension of the blockade, with 
a strong and unprecedented emphasis in the financial 
realm, through the imposition of huge fines on banking 
institutions in third-party countries. An example of this 
is the scandalous and unjust mega-fine imposed on the 
French bank BNP Paribas. Furthermore, the current 
Administration has not stepped back from promoting 
destabilization in Cuba. It allocates millions of dollars 
to that end in its budget every year and increasingly 
relies on undercover methods, such as the use of 
information and communications technology. The 
ZunZuneo project, sponsored by the United States 
Agency for International Development (USAID), which 

not only violates Cuban law but also the law of its own 
country, is the latest evidence of that.

Recent disclosures about the use of young people 
from our continent in subversive actions in Cuba, 
a project funded and executed by USAID, confirm 
that the Cuban Government is right in its countless 
denunciations of the ongoing illegal plans of the 
United States to subvert Cuba’s internal order, in 
violation of Cuban sovereignty, the sovereignty of 
third countries and international law. We cannot fail 
to remember that this month marks the sixteenth year 
of the unjust imprisonment of three Cubans from the 
Cuban Five — Gerardo, Ramón and Antonio — who 
with the utmost altruism confronted the terrorist plans 
organized within United States territory against our 
country. I therefore reiterate, on behalf of the people 
and Government of Cuba, that we will not cease in our 
efforts to call for their return to their homeland.

Cuba, for its part, remains calm and prepared for 
mutually respectful and responsible dialogue, based 
on reciprocity, with the United States Government. 
At the same time, Cuba continues to make progress 
in the updating of its socioeconomic model, despite 
adverse international circumstances marked by a global 
economic crisis and the tightening of the blockade.


Updating Cuban’s economic socialist model is 
aimed at ensuring well-being, equity and social justice 
for all Cubans. The changes that we are introducing 
are also geared to preserving the achievements of the 
Revolution, which so many generations have fought for. 
The goal is to build an ever more just, prosperous and 
sustainable Cuban socialism.